Citation Nr: 1757114	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  12-18 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability. 

2.  Entitlement to service connection for left ear hearing loss disability. 

3.  Entitlement to service connection for low back/lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 



INTRODUCTION

The Veteran had active military service from November 1961 to March 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Ft Harrison, Montana.

The Board previously remanded the claims in January 2014 for additional development.  The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  38 U.S.C. § 7107 (a)(2) (West 2014).


FINDINGS OF FACT

1. Right ear hearing loss was noted upon the Veteran's entry into active service and did not increase in severity during such service.

2.  Left ear hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service and did not manifest to a compensable degree within one year of the Veteran's discharge from service.

3. A low back/lumbar spine disability is not shown to be causally or etiologically related to any disease, injury, or incident in service

CONCLUSIONS OF LAW

1.  Pre-existing right ear hearing loss was not aggravated by the Veteran's active duty service.  38 U.S.C. §§ 101 (24), 1110, 1111, 1112, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.1 (d), 3.102, 3.303, 3.304, 3.306, 3.385 (2017).

2.  The criteria for service connection for left ear hearing loss disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

3.  The criteria for service connection for a low back/lumbar spine disability have not been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has reviewed all of the evidence in the claims file, including service treatment records (STRs), post-service treatment records, VA examination report, and statements submitted in support of the claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the claims for service connection for bilateral hearing loss and a low back/lumbar spine condition.

I.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R.                § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303 (b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Right ear hearing loss

The Veteran has alleged that his preexisting right ear hearing loss was aggravated by his active service. 

When an issue is raised as to whether the disorder claimed by the Veteran pre-existed service, the governing law provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service.  See 38 U.S.C. § 1111; 38 C.F.R. § 3.304 (b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  This statutory provision is referred to as the "presumption of soundness."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012). 
Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012); Bagby, 1 Vet. App. at 227; see also 38 C.F.R.  § 3.304(b) ("Only such conditions as are recorded in examination reports are considered as noted."). 

If a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but he may bring a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C. § 1153 applies and the burden falls on the claimant, not VA, to establish aggravation.  Wagner, 370 F.3d at 1096. 

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (a). 

The presumption of aggravation applies only when pre-service disability increases in severity during service, although the degree of worsening may not be enough to warrant compensation.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability); Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994) ("temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.")

If an increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (a), (b).

In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

The Veteran meets the criteria for a current diagnosis of right ear hearing loss.  In this regard, the results of audiological examinations undertaken in September 1993, May 2012 and January 2015 all demonstrated bilateral hearing loss disability per VA standards.  See 38 C.F.R. § 3.385. 

The Veteran also meets the criteria for an in-service event.  In this respect, during his time in the Marine Corps he worked as a track vehicle mechanic for which the probability of noise exposure/acoustic trauma is highly probable.  Thus, the dispositive issue on appeal concerns whether the Veteran's current right ear sensorineural hearing loss disability was incurred in or aggravated by active service.

The Board notes that prior to October 31, 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate date comparison, where applicable, the ASA standards have been converted to ISO-ANSI standards.  In this regard, the Veteran's November 1961 and February 1966 examinations conducted at the time of his entrance into and discharge from active duty reflects the following puretone thresholds, with the ASA pure tone thresholds represented by the digit not contained in parentheses, while the converted ISO-ANSI pure tone thresholds are contained in the parentheses.

As noted the Veteran completed an enlistment examination in November 1961.  Audiometric testing revealed the following pure tone thresholds in decibels:


500
1000
2000
3000
4000
Right
10 (25)
5 (15)
0 (10)
-
40 (45)
Left
5 (20)
5 (15)
5 (15)
1
5 (10)

Following his completion of his active duty, the Veteran underwent an exit examination in February 1966.  Audiometric testing revealed the following pure tone thresholds in decibels:


500
1000
2000
3000
4000
Right
-5 (10)
-5 (5)
-5 (5)
15 (25)
45 (50)
Left
-5 (10)
-5 (5)
-5 (5)
0 (20)
25 (30)

Post service in September 1993, the Veteran underwent audiometric testing.  The testing revealed the following pure tone thresholds in decibels:


500
1000
2000
3000
4000
6000
8000
Right
5
0
15
70
85
80
70
Left
10
10
10
20
65
70
60

Speech recognition scores were 94 percent in the right ear and 96 percent in the left ear.  The VA examiner noted that the Veteran had moderately severe sensorineural hearing loss in the higher frequencies in the left ear and a severe sensorineural hearing gloss in the higher frequencies in the right ear.  However, the examiner provided no etiological opinion or any opinion as to the possible aggravation of the Veteran's preexisting condition. 

In May 2012 during a VA audiological examination, the Veteran underwent audiometric testing.  The testing revealed the following pure tone thresholds in decibels:


500
1000
2000
3000
4000
6000
8000
Avg
Right
15
20
25
75
85
85
75
51.25
Left
15
20
20
60
75
70
75
43.75

Speech recognition scores were 96 percent in both ears.  The VA examiner noted that the Veteran had bilateral sensorineural hearing loss.  The Veteran reported that while he was in the service he was exposed to explosions and gunfire.  Furthermore, he noted that post service he was exposed to gunfire as well as engine noise while working in an enclosed garage and construction noise.  However, the examiner provided no etiological opinion or any opinion as to whether the Veteran's hearing loss had been aggravated by his active duty service. 

In January 2015, in response to the Board's January 2014 remand directive that the Veteran be afforded a VA examination so as to determine the nature and etiology of his bilateral hearing loss, and to determine whether his right ear hearing loss pre-existed service and, if so, whether such increased in severity during service, he underwent a VA audiological examination.  As noted previously, such examination revealed a diagnosis of bilateral sensorineural hearing loss for VA purposes.  Audiometric testing revealed the following pure tone thresholds in decibels:


500
1000
2000
3000
4000
6000
8000
Avg
Right
10
15
30
85
100
95
95
57.5
Left
20
20
30
70
90
90
90
52.5

Speech recognition scores were 56 percent in the right ear and 32 percent in the left ear.  Regarding an etiological opinion, the examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of his military service.  The examiner provided the rationale that the Veteran had pre-existing high frequency hearing loss in his right ear and normal hearing in his left ear at the time of his enlistment exam in November 1961.  Furthermore, his separation examination in February 1966 showed the same high frequency hearing loss in the right ear and normal hearing sensitivity in the left ear.  The examiner stated that there were no significant threshold changes in the right ear during the Veteran's military service.  He stated that a significant threshold shift is defined as a change of 15dB or greater at any given frequency.  Furthermore, he stated that noise exposure is no longer a threat to hearing once the noise exposure has been discontinued, "there are no late-onset or latent effects of noise exposure on hearing.  The Veteran claims that he has suffered from hearing loss ever since his military service.  The evidence shows that his hearing loss existed prior to his military service and although his MOS has a moderate to high probability for exposure to hazardous noise there were no significant threshold changes during his military service, except for in the left ear at 4 kHz, where the hearing threshold was still within normal limits. "

In July 2011, the Veteran submitted a statement in support of his claims for hearing loss.  He reported that during live fire training, he was crawling near a circle of sand bags and that he laid his head down and one of the sand bags was detonated.  He stated that he immediately had excruciating pain in his head and ears.  He stated that as a result he had severe hearing loss.  

The Board accords great probative weight to the VA opinion rendered in January 2015 as it is predicated on a complete review of the record, to include the STRs and post-service medical records.  Notably, the examiner found pre-existing right ear hearing loss with no significant threshold shift during service.  Thus, as there was no increase in the severity of the Veteran's preexisting right ear hearing loss during his active duty service, the presumption of aggravation does not apply.  Furthermore, the opinion considered all of the pertinent evidence of record, and provided a complete rationale, relying on and citing to the records received.  Moreover, the clinician offered clear conclusions with supporting data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the Board accords great probative weight to such opinion.  Furthermore, there is no contrary medical opinion of record.

On the other hand, the only other direct evidence of a nexus between the Veteran's noise exposure and his current hearing loss consists of his own opinion.  However, as a lay person, he is not competent to render such a complex medical opinion.  In this regard, while he is competent to describe hearing difficulty since service as well as the nature of his in-service noise exposure, as the cause of such disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, he is not competent to render such a complex medical opinion.  Specifically, diagnosing a hearing loss disability for VA purposes involves conducting and interpreting the results of audiological evaluations, which include audiometric and speech discrimination testing.  Moreover, determining the etiology of such disorder involves consideration of the effect noise has on the inner workings of the ear.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinion of the Veteran is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

The Board does not doubt the sincerity of the Veteran regarding his perceptions of decreased hearing acuity since service.  However, the audiometric examinations at service entry and discharge provide objective measurements of his hearing acuity in multiple frequencies which, according to the VA examiner, demonstrated preexisting right ear hearing loss with no significant threshold shift.  As indicated previously, the Veteran is not competent to relate such hearing difficulties to a diagnosis of hearing loss or to address the etiology of such disorder.  In contrast, the VA medical opinion indicates that the Veteran's current right ear hearing loss existed prior to service and was not aggravated beyond the normal progress of the disorder during service.  The Board finds that the opinion of the VA examiner holds significantly greater probative weight than the personal opinion of the Veteran, as the VA examiner has greater expertise and training than the Veteran in speaking to complex medical issues of diagnosis and etiology. 

Based on the foregoing, the Board finds that the Veteran's right ear hearing loss disability, which was noted upon entry into active service, did not increase in severity during such service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for right ear hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B.  Left ear hearing loss

The Veteran contends he currently has left ear hearing loss as a result of his military service.  Specifically, the Veteran alleges that he was exposed to explosions and gunfire during his active service.  As such, he claims that service connection for left ear hearing loss is warranted.

As an initial matter and as previously noted, the Board observes that the Veteran's service treatment records reflect preexisting hearing loss in his right ear but normal hearing in his left ear during his November 1961 entrance examination. 

Furthermore, despite normal audiometric findings at the time of his service discharge, there is no dispute that the Veteran was exposed to acoustic trauma during service.  In this regard, as previously noted he worked as a track vehicle mechanic for which the probability of noise exposure/acoustic trauma is highly probable.  As such, the Board finds the Veteran's reports of exposure to noise from explosions and gunfire consistent with the circumstances of his service.  Moreover, the Veteran is competent to testify as to his in-service noise exposure.  See 38 C.F.R. § 3.159 (a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Thus, the Board acknowledges the Veteran's in-service noise exposure. 

The Board further finds that the Veteran has a current disability of left ear hearing loss as defined by VA.  38 C.F.R. § 3.385.  Specifically, the September 1993, May 2012, and January 2015 examinations all revealed such diagnoses consistent with VA regulations.  As such, the remaining inquiry is whether there is a nexus, or link, between the Veteran's current hearing loss and his acknowledged noise exposure during his military service.

As previously noted, the only medical etiological opinion of record was given by the January 2015 examiner who opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of his military service.  The examiner provided the rationale that the Veteran had pre-existing high frequency hearing loss in his right ear and normal hearing in his left ear at the time of his enlistment exam in November 1961.  Furthermore, his separation examination in February 1966 showed the same high frequency hearing loss in the right ear and normal hearing sensitivity in the left ear.  He stated that noise exposure is no longer a threat to hearing once the noise exposure has been discontinued, "there are no late-onset or latent effects of noise exposure on hearing.  The Veteran claims that he has suffered from hearing loss ever since his military service.  The evidence shows that his hearing loss existed prior to his military service and although his MOS has a moderate to high probability for exposure to hazardous noise there were no significant threshold changes during his military service, except for in the left ear at 4 kHz, where the hearing threshold was still within normal limits. "

Again as noted the Board finds the January 2015 examiner's opinion highly probative as he provided a detailed rationale for his opinion after reviewing the Veteran's claims file.  See Nieves-Rodriguez, supra; Stefl, supra.  In addition, there is no contrary medical opinion of record.  Thus, the preponderance of the evidence is against a finding of nexus between the Veteran's military service and current disability. 

Furthermore, to the extent that the Veteran has alleged a continuity of hearing loss since military service, the Board finds that such statements are inconsistent with the medical record.  The Veteran's left ear hearing sensitivity was found to be within normal limits at his service discharge and it was not until September 1993 that hearing loss was noted.  Therefore, the Board accords the Veteran's current statements regarding a continuity of hearing loss symptomatology since service to be inconsistent with the contemporaneous evidence of record.  Therefore, the Board finds such statements to be not credible.  Moreover, the clinical evidence of record fails to show that left ear hearing loss manifested until September 1993, approximately 27 years after service.  Consequently, presumptive service connection, to include on the basis of continuity of symptomatology, for left ear hearing loss is not warranted.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

In its analysis, the Board has considered the Veteran's statements linking his military service, to include noise exposure, to his current left ear hearing loss.  In this regard, the Veteran is competent to report the hearing loss symptoms he has experienced, when those symptoms began, and the noise to which he was exposed in service.  This is because these things require only personal knowledge, as they come to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran is not competent to attribute his hearing loss to any instance of his military service.  He has not demonstrated that he is an expert in determining the etiology of hearing loss and is a layperson in this regard.  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer). 

The Veteran's statements linking his current hearing loss to his military service are not within the realm of knowledge of a layperson.  Rather, such is a complex question that requires expertise.  Specifically, it involves the impact of acoustic trauma and loud noises on the auditory functioning of the ear.  Thus, the Veteran is not competent to render an opinion regarding the etiology of his left ear hearing loss and his opinion on such matter is not probative.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 
Accordingly, as left ear hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service and left ear hearing loss did not manifest to a compensable degree within one year of the Veteran's discharge from service, service connection for left ear hearing loss is not warranted.  In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for left ear hearing loss.  Thus, that doctrine is not applicable in the instant appeal, and the Veteran's claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

C.  Low back/lumbar spine disability

The Veteran contends that he currently suffers from a low back/lumbar spine condition as a result of his active duty service.  

Service treatment records were silent for any complaints, treatment or diagnosis of a back condition, except for one isolated report in September 1965.  Upon examination, the Veteran's back was found to be normal and the pain was fully treated with hot showers and hot packs. 

Post-service treatment records reflect no back complaints until 1972 when the Veteran suffered a work related back injury.  X-ray evidence following the Veteran's 1972 injury revealed three fractures in the L5 region.  The Veteran's injury was treated to include a fusion and received workman's compensation for such.  In March 1996 the Veteran was involved in an automobile accident which resulted in additional low back pain.  

During the September 1993 VA general examination the Veteran reported that he had a severe problem with his back while in the service following a train explosion.  He noted that he suffered burns on his arms, chest and hands.  He stated that he had never been "worked up" for his low back pain despite his complaints.  He reported that post-service he was seen by multiple doctors for his back pain but never received any significant findings.  He noted that in 1972 he underwent X-rays which revealed fractures of the L5 vertebrae.  He said that he was unable to alleviate his pain with medication or exercise and therefore had to undergo fusion surgery.  He reported that despite the surgery he continued to have pain. 

Upon examination, the examiner noted a nontender "well healed hockey stick incision on the lower back that extends from L1 down to S1 and hockey sticks to the left along the iliac crest."  The examiner noted that the Veteran was tender to percussion but demonstrated normal flexion, extension, rotation and bending.  The examiner found that the Veteran had spondylosis at L5, back fusion of the L5-S1, and probable arthritic changes of L4, L5.  The examiner did not provide an etiological opinion. 

During the May 2012 VA examination, the examiner diagnosed the Veteran with spondylosis of the L5.  He noted that the Veteran was seen in February 1963 for first and second degree burns to the right arm in San Francisco.  At the time, the Veteran reported that he had been handling gasoline, which caught fire and burned his arm.  The examiner noted that there was no documented evidence to support the Veteran's later complaints of back pain or that an explosion in the Philippines had caused his burns and back pain.  Furthermore, the examiner noted that the Veteran stated that after his injury, he could no longer perform his military duties and left the Marine Corps, however the examiner noted that the Veteran did not leave the military until 1966 and that there was no report of a chronic back condition at the time of his separation.  Finally, the examiner noted that the Veteran's service treatment records only mentioned one complaint of back pain and no mention of trauma or precipitating injury to the back.  The examiner noted that the first noted treatment for back pain post-service was in 1972 where a fracture of the L5 vertebrae was diagnosed.  The examiner opined that the Veteran's back condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner provided the rationale that based on the lack of evidence in support of a back injury in 1963 that was reported severe enough to cause the Veteran to leave the Marine Corp, in consideration that the Veteran had only one complaint of back pain 2 years after the burn injuries to the arm and without report of trauma to the back, in consideration of the type of physical employment the Veteran had after discharge, in consideration of a back injury that occurred while at work resulting in a workman's comp claim, and in consideration that he did not have any complaints or treatment for a back condition until 6 years after his discharge, the examiner found that the Veteran's current back condition was less likely than not related to or caused by any event or activity that occurred while he was on active duty. 

In April 2014, the examiner was asked to provide an addendum opinion as to the May 2012 opinion.  The examiner noted the Veteran's allegations of an explosion while in the service and the treatment records from burns the Veteran sustained in 1963.  The examiner noted both prior VA examinations in September 1993 and May 2012 as well as the Veteran's service treatment records and post-service treatment records to include the injuries and resulting surgery that the Veteran underwent.  The examiner opined that the Veteran's current low back condition is less likely than not due to, caused by, or aggravated beyond normal progression by any event or activity that occurred while the Veteran was on active duty.  Furthermore, the examiner found that there was no documented radiographic evidence for degenerative changes in the lumbar spine prior to 1993. 

On the January 2015 VA disability benefits questionnaire (DBQ), the examiner diagnosed the Veteran with a spinal fusion and degenerative disk disease.  The examiner opined that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner provided the rationale that the Veteran reported that he injured his back during an explosion in 1963; he reported that he was given morphine and that it made him not notice his back pain.  He also contends that he was not given a medical exam upon discharge and that he was threatened with military legal action if he pursued any claim for his back condition.  The examiner noted that the Veteran's service treatment records show a discharge examination, which gave evidence of scars on his forehead as well as a full medical exam.  The examiner noted that the Veteran was treated for numerous things while he was in the service but that his treatment records only reflect one instance of reported back pain with no reported precipitating injury or trauma.  The examiner noted that there were no additional reports of back pain or problems until 1972 after the Veteran suffered an injury at work.  The examiner noted that the Veteran reported that he underwent X-rays after his discharge from service which revealed no fractures but that in 1972 following his work injury; he underwent X-rays again which showed three fractures.  The examiner found that this clearly showed that the fractures were the result of the work injury.  The examiner noted that following the work injury, the Veteran underwent surgery on his back but continued to work until he was 62 years old.  The examiner found that the evidence was clear that the Veteran's current back condition started in 1972 as a result of his work injury. 

The Veteran has submitted several lay statements in support of his claim.  In September 2001, the Veteran's friend submitted a statement wherein he noted that he had been stationed with the Veteran on amphibian operations in the Philippines in 1963.  Furthermore, he stated that they witnessed an explosion.  He stated that the Veteran fell hard injuring his back, and received burns on his arms during the explosion and that the Veteran was transferred to the hospital.  In July 2011, the Veteran submitted a statement wherein he stated that he was hospitalized in the Philippines for severe burns following an explosion.  He stated that his burns were so severe that he neglected to inform the physicians about his back pain.  He stated that after the explosion he was no longer able to perform his military duties and left the Marine Corps.  In July 2012, the Veteran submitted an additional statement where he again recounted his report of an explosion.  However he added that he was approached by an officer who stated, "You are government property and you can and will be court marshaled for destroying government property."  The Veteran stated that he believed if he reported to sick bay then he would be court marshaled.  He stated that as a result he only asked for pain medication and eventually separated from the Marines because of his back injuries. 

Based on the foregoing, the Board finds that the Veteran has a current diagnosis of a low back/lumbar spine condition, as such; the remaining inquiry is whether such is related to his military service.  In this regard, the VA examiners in May 2012, April 2014 and January 2015 addressed the evidence related to an in-service event, disease, or injury and a possible nexus, or relationship, between such and the Veteran's current disability.  They determined that it was less likely than not that the Veteran's low back condition was incurred in or caused by an in-service injury, event, or illness.  In support of such opinion, the examiners noted the lack of evidence of any trauma in service and only one documented report of back pain along with a discharge examination which revealed a normal back.  Furthermore, the examiners noted no additional reports of back pain until 1972 after he sustained an injury while working which resulted in fractures to his L5.  Thus, the examiners concluded that the Veteran's current low back condition was less likely than not related to service and more likely related to his injury in 1972.  As the VA examiners' opinions considered all of the pertinent evidence of record, to include statements of the Veteran, and provided complete rationales, relying on and citing to the records reviewed, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to their opinions.  See Nieves-Rodriguez, supra; Stefl, supra.  There are no contrary opinions of record. 

The Board has also considered presumptive service connection.  However, as the record does not support a claim of continuity of symptomology and the first reported incident of back pain was almost 6 years after the Veteran's discharge from service, well outside the one year requirement, presumptive service connection is not warranted. 

The Board has considered the Veteran's statements linking his current low back condition to his military service.  In this regard, the Board notes the Veteran is competent to report symptoms experienced in service and since such time.  However, the Veteran is not competent to attribute his current condition to any instance of military service.  He has not demonstrated that he is an expert in determining the etiology of a low back condition and is a layperson in this regard.  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau, supra (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer). 

In this regard, the Board finds that the diagnosis and etiology of a low back condition is a complex question that requires medical expertise.  See Woehlaert, supra (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Determinations as to the diagnosis of a low back condition and its etiology require knowledge of the body's inner workings with regard to the musculoskeletal system.  Moreover, while the Veteran has noted onset of back problems in service, to include by way of continuity of symptomatology, the evidence of record only notes one reported complaint in service with no additional complaints for at least 6 years post separation.  Regardless of the Veteran's statements with respect to symptoms, he is not competent to provide evidence as to the etiology of such symptoms.  Thus, the only competent evidence of record related to nexus is the opinions of the VA examiners.  

Accordingly, as the Veteran's low back condition is not shown to be causally or etiologically related to any disease, injury, or incident in service, service connection for such disorder is not warranted.  In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim, and that doctrine is not applicable.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for right ear hearing loss is denied. 

Service connection for left ear hearing loss is denied. 

Service connection for a low back/lumbar spine disability is denied. 



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


